MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                            Dec 21 2017, 11:10 am
      court except for the purpose of establishing
                                                                                CLERK
      the defense of res judicata, collateral                               Indiana Supreme Court
                                                                               Court of Appeals
      estoppel, or the law of the case.                                          and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Donald J. Berger                                        Curtis T. Hill, Jr.
      Law Office of Donald J. Berger                          Attorney General of Indiana
      South Bend, Indiana
                                                              Monika Prekopa Talbot
                                                              Supervising Deputy Attorney
                                                              General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Daniel Scott Kring,                                     December 21, 2017
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              71A05-1706-CR-1364
              v.                                              Appeal from the St. Joseph
                                                              Superior Court
      State of Indiana,                                       The Honorable John M.
      Appellee-Plaintiff                                      Marnocha, Judge
                                                              Trial Court Cause No.
                                                              71D02-1701-F5-000006



      Vaidik, Chief Judge.


[1]   Daniel Kring appeals his conviction for the robbery of a Speedway store in

      South Bend. He does not dispute that the store was robbed; he contends only

      Court of Appeals of Indiana | Memorandum Decision 71A05-1706-CR-1364 | December 21, 2017      Page 1 of 2
      that the State failed to present sufficient evidence to prove beyond a reasonable

      doubt that he committed the robbery. We disagree. The State’s evidence was

      easily sufficient to identify Kring as the robber. Most notably, Kring’s co-

      defendant and getaway driver, Charles Hirsch, testified that Kring committed

      the robbery, and the two women who were working in the store at the time of

      the robbery took the stand and specifically identified Kring as the robber. Kring

      contends that Hirsch should not be believed because he was testifying pursuant

      to a plea agreement; he also points out that one of the workers testified that the

      robber’s jacket had a skull or an alien on the back, whereas Kring’s jacket had

      Al Pacino as Scarface on the back. Setting aside the fact that Kring does not

      even mention the second worker’s testimony, these arguments go to the

      credibility of the witnesses and the weight of evidence. Such matters are to be

      determined by the fact-finder (here, a jury), not this Court. See Leonard v. State,

      80 N.E.3d 878, 882 (Ind. 2017).


[2]   Affirmed.


      May, J., and Altice, J. concur.




      Court of Appeals of Indiana | Memorandum Decision 71A05-1706-CR-1364 | December 21, 2017   Page 2 of 2